Citation Nr: 0121841	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
knee scar with retained foreign body.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel






INTRODUCTION

The veteran served on active duty in the military from June 
1971 until retiring in July 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The veteran experiences pain, tenderness, and occasional 
swelling in his left knee as a result of the scar and 
retained foreign body from his injury in service; however, 
there is no objective clinical evidence of recurrent 
subluxation or lateral instability in the knee attributable 
to the injury in service-as opposed to other factors, 
and he continues to have full range of motion.


CONCLUSION OF LAW

The criteria have been met for a 10 percent rating for the 
left knee disability.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5257, 5260, 5261, 
7803, 7804, 7805 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show that the veteran reported 
that some metal he was hammering struck his left knee in 
September 1981.  A one centimeter laceration, some swelling 
and some blood-tinged discharge was shown.  A foreign body in 
the posterior aspect of the left knee was assessed.  X-ray 
examination revealed a foreign body in the posterior medial 
aspect of the left knee.  In January 1982, he was seen for 
pain and swelling of the left knee after running for two 
miles.  He stated that his left knee had not hurt him for 3 
months before this and after the metal episode in September 
1981.  There was a little swelling of the left knee with 
Mcmurray examination within normal limits, collateral 
ligaments within normal limits, Drawer sign within normal 
limits, range of motion good, and reflexes good with 
discoloration.  He was to avoid prolonged standing for more 
than 30 minutes for three days.  

During a VA examination in September 1993, a history was 
recorded of the incident during active service when a piece 
of metal was embedded in the left knee.  It had never been 
removed.  The veteran stated that the left knee was 
occasionally symptomatic and he occasionally developed a knot 
in the back of his knee.  He denied any functional 
limitations.  The physical examination showed a small scar of 
the left knee medially representing the entrance wound of the 
metallic foreign body.  Range of motion was from 0 to 140 
degrees without redness, heat, swelling or tenderness.  No 
pain on motion was noted.  No evidence of instability was 
noted.  No swelling behind the left knee was appreciated.  He 
was able to heel and toe walk and to squat and arise again.  
The impression was metallic foreign body of the left knee by 
history that was intermittently symptomatic.  

The VA general medical examination in September 1993 showed 
that the veteran had no painful scars and a functional defect 
of a foreign body in the left knee.  A foreign body of the 
left knee was diagnosed.  

An X-ray examination of the left knee by VA in September 1993 
showed the foreign body to be in the posterior to the 
proximal tibia in the left knee with no other significant 
abnormality appreciated.  

VA outpatient treatment records show, in November 1999, that 
the veteran complained of problems with his left knee in 
connection with the retained foreign body.  A small metallic 
body of the left knee was assessed.  In February 2000, 
he complained of left knee pain with the pain having been 
occasionally over the previous 2-3 years in the anterior-
medial left knee and posterior left knee on bending.  
There was no swelling.  He described an occasional unstable 
sensation.  The physical examination showed full range of 
motion of the left knee without ligamentous instability or 
effusion.  X-ray showed the metallic fragment of the left 
knee in the posterior to lateral tibial plateau with no 
change in position since 1993.  The assessment was metallic 
fragment of the left knee that was probably asymptomatic and 
possible medial meniscal tear.  

VA outpatient treatment records show, in March 2000, that the 
veteran had anterior medial left knee pain.  He reportedly 
had a metallic fragment in the posterior aspect of the left 
knee that was not the site of his pain.  Tenderness was 
elicited at the anterior medial joint line of the left knee 
with full range of motion and negative McMurray's.  The 
assessment was probable asymptomatic artifact of the left 
knee.  In May 2000, a history of left knee pain for six 
months was recorded.  It was aggravated by bending.  There 
was a sensation of the knee giving out.  There was tingling 
of the lateral posterior left knee.  A magnetic resonance 
imaging (MRI) had revealed a lateral metallic artifact, 
effusion, a medial meniscal tear, and a popliteal cyst.  The 
physical examination revealed full range of motion, negative 
McMurray's, a stable knee, positive effusion, negative joint 
line tenderness, negative crepitus, a baker's cyst, and 
intact sensation distally.  The assessment was left knee 
meniscal degenerative changes.  

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2000), includes diagnostic codes that address 
particular disabilities.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries.  Generally, the degrees of 
disability are specified adequate to compensate for a 
considerable loss of working time, from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings should 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  And when weighing the evidence 
for and against the claim, all reasonable doubt must be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In determining the current level of impairment, the 
disability must be considered in the context of its whole 
recorded history, including as reflected in the 
service medical records.  38 C.F.R. §§ 4.2, 4.41; see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Insofar as the joints are concerned, the factors considered 
in rating the disability include the reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) less movement 
than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Superficial scars are compensable (i.e., ratable at 10 
percent) if they are poorly nourished with repeated 
ulceration, or if they are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804.  A compensable rating also is possible for scars if 
they cause functional impairment in the part of the body 
where they are located (which, here, is on the left knee).  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).

In considering the residuals of an injury such as the one at 
issue in this appeal, it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41 (2000).

The veteran alleges that he is entitled to a compensable 
rating for his left knee disability because the scar from his 
injury in service is not the only cause of his functional 
impairment in this knee-but rather, the retained foreign 
body, too, which he says causes pain, tenderness, and 
occasional swelling, making it difficult for him to stoop and 
kneel on this knee.

The veteran's service medical records confirm that he 
experienced pain and some swelling as a residual of his left 
knee injury with retained foreign body.  And he has continued 
to experience these symptoms during the years since his 
retirement from the military, as initially confirmed during 
his September 1993 VA medical examination, as well as during 
his more recent VA examinations and outpatient treatment, 
too.  So pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, 
he is at least entitled to the minimum compensable rating of 
10 percent for his pain, tenderness, and related discomfort 
as a residual of his injury in service.  But to receive a 
rating higher than 10 percent for his disability, he must 
satisfy the criteria of some other code because a 10 percent 
rating is the maximum possible rating obtainable under Code 
7804.  Here, however, there simply is no legal basis for 
assigning a rating higher than 10 percent.

Despite his chronic pain, tenderness, and occasional 
swelling, the veteran does not have any objective clinical 
indications of such other relevant symptoms as recurrent 
subluxation or lateral instability attributable to the injury 
in service.  So he cannot receive a rating higher than 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  He 
also continues to have "full" range of motion in his 
left knee-despite his pain, etc., so he cannot receive a 
rating higher than 10 percent under Codes 5260 and 5261 based 
on limitation of flexion or extension.  See also 38 C.F.R. 
§ 4.71, Plate II, for what VA considers to be "normal" 
range of motion in the knee; extension to flexion must be 
from 0 to 140 degrees.  And since, unfortunately, he does not 
have any additional functional impairment associated with his 
pain (e.g., greater limitation of motion than was objectively 
demonstrated), he cannot receive a rating higher than 10 
percent under the liberalizing provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, either.  See, too, DeLuca, 8 
Vet. App. at 
204-207.  The same is true in terms of any additional 
functional impairment, above and beyond that objectively 
demonstrated, due to premature or excess fatigability, 
weakness, or incoordination, etc., including during times 
when his symptoms are most prevalent-such as during "flare 
ups" or prolonged use of his knee.  Id.

Furthermore, although there was MRI evidence in March and May 
2000 of degenerative changes involving the medial meniscus 
cartilage of the left knee due to a tear of the posterior 
horn, and other indications of a popliteal (baker's) cyst, 
this additional disability has not been causally linked to 
the injury in service-that is, by a physician qualified to 
make this determination.  To the contrary, none of the 
physicians who has examined the veteran thus far has 
indicated that such a 
cause-and-effect relationship exists in this particular 
instance, despite his own personal belief that this 
additional disability is attributable to his injury in 
service and especially to the retained metallic foreign body 
in his left knee.  But even though in his mind he sincerely 
believes this to be the case, as a layman, he simply is not 
qualified to make this medical determination, himself.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And the 
medical evidence suggest there are other causes unrelated to 
his injury in service.  Of note, when examined in the VA 
outpatient clinic in March 2000, he reported that the 
retained metallic foreign body in the posterior aspect of his 
left knee was not the site of his pain, and the examining VA 
physician subsequently indicated in his final diagnosis that 
the retained metallic foreign body probably was an 
"asymptomatic artifact," as opposed to the precipitating 
factor in the then current symptoms.  Consequently, since 
there are any number of other possible causes for this 
additional disability in the left knee, it cannot 
automatically be considered as part and parcel of the 
service-connected disability for purposes of rating the 
severity of it.  See, e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  This also precludes any consideration of 
Code 5003, pertaining to situations when there is 
degenerative arthritis.  And aside from that, the Board 
further notes that the VA physician who more recently 
examined the veteran in May 2000, while confirming that he 
had "meniscal deg[enerative] changes," determined 
nonetheless that he did not have osteoarthritis, per se; in 
fact, that examining VA physician clearly corrected this from 
his initial assessment by marking it out (by striking through 
the word) in his ultimate diagnosis.  So that, too, is 
another reason the criteria of Code 5003 do not apply to this 
case at hand.

The medical and other evidence of record shows that the 
current severity of the veteran's left knee disability is 
commensurate with a 10 percent rating.  The preponderance of 
the evidence is against the claim for a rating higher than 
this, so the benefit-of-the doubt rule does not apply, and a 
10 percent rating must be assigned.  38 C.F.R. §§ 4.3, 4.7; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Since the Board is increasing the rating for the left knee 
disability to 10 percent, this is at least a partial grant of 
the benefit requested by the veteran.  However, in denying a 
rating higher than 10 percent, see AB v. Brown, 6 Vet. App. 
35 (1993), the Board is mindful of the rather recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This new law, among 
other things, eliminated the concept of a well-grounded claim 
and redefined VA's obligations to the veteran insofar as 
appropriately notifying him of the type of evidence needed to 
substantiate his claim and complete his application for 
additional VA benefits.  This new law also requires that VA 
provide additional assistance to him in obtaining potentially 
relevant evidence that he identifies as possibly supportive 
of his claim.  The VCAA is applicable to all claims filed on 
or after the date of enactment of the VCAA, November 9, 2000, 
or to claims filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 
; see also VAOPGCPREC 11-2000 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the RO has not had an opportunity to consider this 
claim in light of the VCAA, the RO already complied with the 
spirit of this new law when notifying the veteran of its 
decision in August 2000, and when subsequently providing him 
a Statement of the Case (SOC) later that month.  Both in the 
notice of the decision and the SOC, the RO discussed the 
reasons and bases for denying a higher rating, which included 
citing to the applicable rating criteria.  So the veteran, in 
turn, was apprised of the legal requirements for succeeding 
in this case.  He also had the opportunity for a hearing to 
provide oral testimony concerning his claim, but he declined 
this option in his October 2000 Substantive Appeal (on VA 
Form 9).  And he has not indicated that there is any 
additional medical or other evidence, not already of record, 
which might be relevant to his claim.  And his VA outpatient 
treatment records provide sufficient information concerning 
the current severity of his disability-particularly since 
they provide the Board a viable means of tracking his 
symptoms and resulting clinical findings on an ongoing basis, 
over the course of several months.  This, in turn, gives a 
better assessment of the status of his disability over time, 
and not just limited to an isolated occasion-as would be the 
case if he only were examined by VA for compensation purposes 
on a specific date.  Therefore, he is not prejudiced by the 
Board going ahead and deciding his claim without remanding 
his case to the RO for consideration of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 10 percent rating is granted for the left knee scar with 
retained foreign body, subject to the laws and regulations 
governing the payment of VA compensation.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 



